Citation Nr: 0503338	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03 15-367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Marsha J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board ) from a June 2002 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's degenerative disc disease was not present 
in service or manifested within one year of the veteran's 
discharge from service, nor is any currently present back 
disability etiologically related to service.


CONCLUSION OF LAW

The degenerative disc disease was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of this back disability during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in February 2002, after the enactment of the VCAA.  

Letters dated in March 2002, November 2003, and March 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  Although the letters did not 
specifically inform the appellant to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf.  

Additionally, the May 2003 statement of the case and March 
2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran served on active duty from February 1943 to 
December 1945.

The veteran's service medical records state that he had no 
musculoskeletal defects upon induction and discharge and that 
no wound, injury, or disease was incurred in the line of 
duty.

In July 1946, the veteran filed a claim for compensation for 
dental treatment.  This claim was granted.  In February 1947, 
he filed another claim for compensation for disability for a 
skin condition and a stomach condition.  This claim was 
denied for lack of evidence of a current disability.  He did 
not file another claim for compensation for a disability 
until the instant claim which he submitted in February 2002.

The veteran stated in his February 2002 claim that he 
incurred an injury to his back in August 1944 while he was in 
service.  He stated that while his unit was under fire, he 
lifted a trailer that weighed approximately 1,500 lbs. to 
push it out of the way.  While lifting the trailer, he felt a 
snap in his back.  The pain in his back gradually went away 
and he did not immediately receive treatment from a medical 
examiner.  The only person that witnessed this incident was 
his partner whom the veteran believes is now deceased.  The 
veteran is claiming that his current back disability stems 
from this incident.

The veteran stated that he has seen various medical providers 
for his back disability, dated January 2001, February 2001, 
February 2002 and April 2002.  In May 2002, the veteran 
received a VA examination.

The January 2001 medical record from J.P.D., M.D.,described 
findings from an MRI scan of the veteran's lumbar spine.  The 
physician found pronounced dextroscoliosis of the lumbar 
spine with advanced degenerative disc disease at each of the 
lumbar levels.

In the February 2001 medical record, V.J.L., M.D., stated 
that the veteran had a long-standing history of scoliosis, 
which was diagnosed when the veteran was younger, but was 
never braced, nor was surgery performed.  The physician also 
stated that the veteran was doing okay, but noted over the 
past six years that he had worsening difficulties with 
ambulation.  After reviewing the results of the same MRI 
described in the previous paragraph and after a physical 
examination, the physician concluded the veteran had 
idiopathic lumbar kyphoscoliosis with resultant degenerative 
disc disease.  This same physician stated in a February 2002 
letter that the veteran is currently under his care and is 
inoperable because of a very complicated condition regarding 
his spine including severe lumbar degenerative disc disease 
and idiopathic scoliosis.

In an April 2002 letter, A.J.P., M.D. (the veteran's son-in-
law), stated that the veteran had a progressive disability 
because of spine kyphoscoliosis and lumbar spondylosis.  He 
also stated that these degenerative changes were exacerbated 
by an episode of heavy lifting with back injury while in the 
military.  The physician has been seeing the veteran since 
1994.

Finally, the veteran had a VA examination in May 2002.  The 
VA examiner did not have the veteran's medical records 
available for review.  The May 2002 medical record includes 
statements from the veteran that while in service, he was 
hurt in a combat mission in France.  He was driving a truck 
when a bomb exploded and he needed to carry heavy equipment, 
at which time he heard a snap in his back.  He had pain at 
that time, but felt better the day after and returned to duty 
without receiving treatment.  On the day of the May 2002 
exam, the veteran complained of constant pain and lack of 
endurance and abnormal posture.  After reviewing the MRI 
described above and after a physical examination, the VA 
examiner concluded that the MRI showed pronounced 
dextroscoliosis of the lumbar spine with advanced 
degenerative disc disease at each of the lumbar levels.  
Also, the diagnosis was kyphoscoliosis of the spine with 
lumbar spondylosis with spinal stenosis at lumbar-2/3 and 
lumbar-3/4.  The VA examiner also concluded that it was 
possible that the patient's back condition was related to 
injuries while in the service, which had caused degenerative 
changes leading to known dextroscoliosis.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Although the May 2002 VA examiner states that it is possible 
that the patient's back condition is related to injuries 
while in the service, and the April 2002 letter from a 
private physician, who is the veteran's son-in-law, states 
that the veteran's degenerative disease was exacerbated by an 
episode of heavy lifting while in the military, the veteran 
has not submitted any corroborating evidence to prove that he 
had an injury while in service.  Therefore, the nexus drawn 
between the in service injury and the present disability by 
the medical personnel was based entirely on the veteran's 
self-described history of the injury while in service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In addition, with regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1992).  Therefore, because the 
May 2002 VA examiner did not review the veteran's previous 
medical records, yet diagnosed that it was possible that the 
veteran's back condition is related to injuries while in the 
service, this diagnosis creating the possibility of a nexus 
between an in service injury and the current disability is 
not considered competent medical evidence. 

Having carefully reviewed the evidence of record, the Board 
concludes that service connection is not warranted for the 
veteran's degenerative disc disease.  In this regard the 
Board notes that the first evidence of any pain of the 
veteran's back is in 1994, where the veteran's private 
physician acknowledges that the veteran began seeing him for 
treatment.  This is 49 years after the veteran's military 
service.  The veteran has not identified any medical 
treatment for complaints relating to his back disability 
while in service or the years following service.  Finally, a 
year after service, he made a claim for disability for a skin 
condition and stomach condition, but failed to make a claim 
for a back disability.  Accordingly, the Board concludes that 
the preponderance of the evidence does not support his claim.


ORDER

Entitlement to service connection for degenerative disc 
disease is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


